USCA11 Case: 20-11214    Date Filed: 01/28/2021    Page: 1 of 2



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11214
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:19-cr-00025-PGB-LRH-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

JASON MATTHEW ZELLER,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 28, 2021)

Before JILL PRYOR, LUCK, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11214      Date Filed: 01/28/2021   Page: 2 of 2



      Jenny Devine, appointed counsel for Jason Zeller in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Zeller’s convictions and sentences are AFFIRMED.




                                         2